DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Claim objections
Examiner notes the claim objections are withdrawn in view of the amendments to the claims.

Claim interpretation
Examiner notes the 112(f) claim interpretation of inertial tracking/sensor unit has been withdrawn in view of the amendment from “inertial tracking/sensor unit” to “inertial tracking sensor”.

35 U.S.C. 112(b)
New 112(b) rejections necessitated by amendment. 
Examiner notes the 112(b) rejections of claims 1 and 5 regarding “a successive image frame”, “the successive image frame”, “successive imaging frames”, and “an initial image frame” and the 112(b) rejection of claim 4 is withdrawn in view of the amendments to the claims. 
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. For example, applicant argues “As defined in paragraph [0043] of the specification, an out of plane offset is an estimated out-of-plane translation. The best-fit or final out of plane translation is iteratively determined, as provided in the claim. The iterative process comprises: (1) "varying an out -of-plane offset" (i.e., testing different estimated out-of-plane translations, (2) "selecting a plurality of planes with the estimated out-of-plane rotations" (the plane is defined by the estimated out-of-plane rotations from the inertial sensor and the iteratively selected estimated out-of-plane translation or out-of- plane offset), (3) "calculating a distance of a motion of each sub-plane for the estimated out-of- plane rotations and the selected plane" (each sub-plane motion will be a distance but the sub- plane motion will comprise both an out-of-plane translation element and out-of-plane rotation elements), (4) "computing the differences between the sub-plane distances computed by speckle decorrelation analysis and the distances calculated from the inertial data derived rotation estimated out-of-plane rotations and the selected plane planes" (computing differences between sub-plane distances calculated in two different ways: (1) speckle decorrelation and (2) iteratively varying out-of-plane offsets and using out-of-plane rotations derived from inertial data), and (5) "minimizing for the root mean square of the differences for all selected planes" (i.e., choosing the best fit plane which will provide the best estimate of the out-of-plane translation)” (REMARKS pg. 8-9) and “the out-of-plane offset is varied to provide a plurality of planes, together with the out-of-plane rotations from the inertial sensor. These planes are then tested based on the differences between sub-planes of the selected planes and the previously determined sub-planes of the initial frame” (REMARKS pg. 9). Examiner respectfully disagrees in that paragraph [0043] nor do the claims forth such an iterative testing process. Examiner notes that claim 43 appears to mirror the claim language and applicant’s parenthetical remarks (i.e. “testing different estimated out-of-plane translations”, “the plane is defined by the estimated out-of-plane rotations from the inertial sensor and the iteratively selected out-of-plane translation”, etc.) appear to include additional information which is not set forth by the claims nor in paragraph 43. The claim does not appear to set forth that each of steps 3-5 as argued by applicant are a part of the determining process for the out-of-plane translation. The claim appears to merely recite that the out-of-plane translation is determined by selecting a plurality of planes having the out-of-plane rotations by varying an out-of-plane offset. Such a limitation is unclear as to how the out-of-plane translation is determined, therefore the 112(b) rejections of claims 1 and 5 are maintained. Examiner notes that in order to overcome such a 112(b) applicant should set attempt to set forth the claims in a similar manner as described in the arguments. 
Applicant also argues that claims 1 and 5 are indefinite because it is unclear in the limitation "calculating the motion of each sub-plane for the estimated out-of-plane rotations and the selected plane" whether the motion is different than the distances or if it includes additional/different information. As explained above, the motion of each sub-plane is a distance between the sub-plane in the initial image frame and the sub-plane in the selected plane. As also explained above, the motion comprises an out-of-plane offset (estimated out-of-plane translation) element and out-of-plane rotation elements (estimated from the inertial sensor data)” and “Nevertheless, claims 1 and 5 are amended to more clearly recite "calculating the motion distance of a motion of each sub-plane for the estimated out-of-plane rotations and the selected plane", obviating this ground for rejection” (REMARKS pgs. 9-10). Examiner notes that while the claim has been amended, the rejection has merely been updated since the new limitations do not appear to set forth a difference between the distances estimated previously and the distances of the motion calculated. For these reasons the claims remain unclear. 

35 U.S.C. 103
Applicant argues “applicant has previously pointed out that the term “out-of-plane offset” is an estimated out-of-plane translation between an initial image and a successive image, not an actual translation between slices

Applicant further argues “a successive image frame may have both out-of-plane translation and out-of-lane rotations. These out-of-lane rotations are estimated from inertial tracking data. A plurality of planes is selected that have the estimated out-of-plane rotation by varying out-of-plane offsets. Selected planes are not the surrounding 2D image slices, but rather planes on which successive imaging frames may lie” (REMARKS pg. 13) and “the image slices of Padfield do not have the out-of-plane rotations estimated from inertial tracking data. In the claimed invention the planes are selected with varying out-of-plane offsets and the out-of-plane rotations estimated from the inertial tracking data”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a plurality of planes is selected that have the estimated out-of-plane rotation by varying out-of-plane offsets” and “selected planes are not the surrounding 2D image slices, but rather planes on which successive imaging frames may lie” are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claim recites “selecting a plurality of planes with the out-of-plane rotations”. Examiner notes in its broadest reasonable interpretation this means that the plurality of planes are selected using or based on the out-of-plane rotations. Additionally, examiner notes that planes that surround 2D image slices of Padfield would be planes on which successive imaging frames may and do lie. In other words, successive image frames would lie in the planes of any 2D image slices which are successive. Finally in response to applicant’s arguments that the image slices do not have the out-of-plane rotations estimated from inertial tracking data. Examiner notes that each image slice would have an out-of-plane rotation estimated from the inertial tracking data since the coordinates (determined by the inertial data stream) include azimuth and elevation which are interpreted to be an out-of-plane rotation. 

Applicant further argues “Padfield does not disclose or suggest “iteratively selecting planes. An iterative process is understood to mean repeating a calculation while varying a parameter. In the claimed invention the parameter out-of-plane offset is varied. Then calculations are performed to determine which out-of-plane offset best fits the distances determined by speckle decorrelation. Padfield does not select the plurality of slices, but rather the slices are 2D images from an ultrasonic scan” REMARKS pg. 13. Examiner respectfully disagrees in that by providing a plurality of slices from an ultrasonic scan said plurality of scans are necessarily selected (i.e. are chosen to be scanned). Additionally, such selection of 2D slices includes varying an out-of-plane offset (i.e. varying any rotational or translational parameter during the scan), therefore selected planes are iteratively performed. 

Applicant further argues “Kapoor is silent regarding iteratively selecting planes and fails to provide what Padfield lacks” (REMARKS pg. 13). Examiner respectfully disagrees in that Kapoor is not relied upon to teach iteratively selecting planes, but rather other features (i.e. dividing the image into a plurality of sub-planes and determining distances of each sub-plane). Examiner notes as explained above, iteratively selecting planes is already taught by Padfield. 

Applicant further argues “another feature that is neither disclosed nor suggested by Padfield, Kapoor, or any other reference, namely "calculating a distance of a motion of each sub-plane for the estimated out-of-plane rotations and each selected plane" and “This claim limitation is directed to calculating sub-plane motions comprising an out-of- plane rotation element and an out-of-plane translation element. The out-of-plane rotation element is estimated from inertial tracking data. The out-of-plane translation is estimated by iterative out-of-plane offsets” and “Padfield does not disclose or suggest dividing an image frame into sub-planes or calculating a distance of motion of each sub-plane. Tracking a probe location does not disclose or suggest calculating motion for a sub-plane. Nor does Padfield's probe tracking base any calculation of iteratively selected planes” (REMARKS pg. 14). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculating sub-plane motions comprising an out-of-plane rotation element and an out-of-plane translation element)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In other words, the claim merely recites “calculating a distance of a motion of each sub-plane for the out-of-plane rotations and each selected plane” and does not require the “motion” comprises an out-of-plane rotation element and an out-of-plane translation element as argued. Examiner notes in its broadest reasonable interpretation the claim merely requires calculating a distance of a motion of each sub-plane for each selected plane having the out-of-plane rotations (thus for the out-of-plane rotations). Examiner additionally notes, that this feature did not rely upon the teachings of Padfield alone. While Padfield teaches calculating a distance of a motion for each image (thus for the estimated out-of-plane rotations and each selected plane), Padfield does not explicitly teach calculating a distance of a motion of each sub-plane. Kapoor is relied upon to teach this feature. 

Applicant further argues “Nor does Padfield disclose or suggest calculating a distance of motion using a combination of iteratively selected planes and inertial based out-of-plane rotations.” (REMARKs pg. 14). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., calculating a distance of motion using a combination of iteratively selected plane and inertial based out-of-plane rotations)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted above, examiner notes in its broadest reasonable interpretation the claim merely requires calculating a distance of a motion of each sub-plane for each selected plane having the out-of-plane rotations (thus for the out-of-plane rotations). 

Applicant further argues “Kapoor discloses given a pair of corresponding patches in two 2D acquisitions and measuring the distances between the corresponding patches using speckle correlation. However, instead of taking the out-of-plane rotations into account, Kapoor simply disregards patch (sub- plane) distances that are not consistent with other patches (sub-planes). "Patches whose motion is consistent with the majority of data are retained, whereas others are pruned and replaced". (paragraph [0058]). (REMARKS pg. 14-15). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., taking the out-of-plane rotations into account)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As noted above, examiner notes in its broadest reasonable interpretation the claim merely requires calculating a distance of a motion of each sub-plane for each selected plane having the out-of-plane rotations (thus for the out-of-plane rotations). Therefore, when the teaches of Kapoor are combined with the teachings of Padfield, the distance of a motion of each sub-plane are for the out-of-plane rotations and each selected plane of Padfield in its broadest reasonable interpretation. 


Applicant further argues “another feature that is neither disclosed nor suggested by Padfield, Kapoor, or any other reference, namely "computing differences between the sub-plane distances computed by speckle analysis and the distance calculated from the estimated out of plane rotations between the initial image frame and the successive image frame and each selected plane". Paragraph [0041] of Padfield discloses "determining which of the imaging data and positional data is more accurate with respect to positional information as determined by the data (positional data or imaging data) with the lowest error." While Padfield does specify exactly how errors are determined it suggests in paragraph [0042] that RMS metric can be used to weigh positional and using the imaging slice with the lowest error. Padfield also fails to provide exactly how the RMS metric is calculated providing only the generic formula for RMS calculation without specifying the values ai, bi (are these the speckle distances between each slice, the speckle distances from each slice to the center slice, the sensor-based positional distances for each slice, etc.)” (Remarks pg. 15-16) and “Regardless of how the RMS metric is calculated in Padfield, Padfield does not compute differences in distances determined by two different methods ((1) speckle decorrelation and (2) iteratively selected planes (with varying out-of-plane offset) and inertial-based out -of-plane rotations). Instead, Padfield weighs sensor-based (inertial) position data with RMS values and speckle (image-based) distances with RMS values, separately to determine the error in each method” (REMARKS pg. 16). Examiner respectfully disagrees in that the claim does not explicitly set forth determining differences in distances of the two different methods, but appears to set forth determining differences between the distances determined for each method separately and each selected plane. Therefore, examiner notes that by performing an RMS error calculation for each of the methods, such differences are found in each of the methods as appears to be required of the claim in its broadest reasonable interpretation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “real-time pose estimation unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“receiving and processing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 2 (35) [0039]) for performing the processes disclosed in at least [0041]-[0043] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation “estimating estimated out of plane rotations between the initial image frame and the successive image frame from the inertial data stream”. It is unclear what is meant by “rotations”. The claim appears to set forth more than one rotation, however, it appears there is only one rotation between one frame (the initial image frame) and another (the successive image frame)
Claims 1 and 5 recite the limitation “determining an out-of-plane translation between the initial image frame and the successive image frame by iteratively selecting a plurality of planes with the estimated out-of-plane rotations by varying an out-of-plane offset”. The limitation is unclear in that it does not fully set forth how varying an out-of-plane offset is being used. For example, it is unclear if determining an out-of-plane translation is done by varying an out-of-plane offset or if selecting planes with the estimated out-of-plane rotations is done by varying an out-of-plane offset. Additionally, it is unclear how varying an out-of-plane offset would be used in either of the above instances. For example, it is not clear how varying an out-of-plane offset would determine an out-of-plane translation nor is it clear how varying an out-of-plane offset would select planes with the estimated out-of-plane rotations. Finally, it is unclear how the out-of-plane translation is determined by iteratively selecting planes. For examination purposes, it has been interpreted to mean determining an out-of-plane translation between the initial frame and the successive frame. 
Claims 1 and 5 recite the limitation “calculating a distance of a motion of each sub-plane for the estimated out-of-plane rotations and each selected plane”. It is unclear if this is the same as the out of plane distances for each sub-plane using speckle decorrelation analysis or if this is a different distance. For examination purposes, it has been interpreted to mean either the same or a different distance, however, clarification is required. 
Claims 1 and 5 recite the limitation “computing differences between the sub-plane distances computed by speckle analysis and the distance calculated from the estimated out of plane rotations between the initial image frame and the successive image frame and each selected plane”. Examiner notes it is unclear what the differences are between as the claim appears to recite a plurality of elements “i.e. distances computed by speckle analysis”, the distance calculated from the estimated out-of-plane rotations between the initial image frame and the successive image frame” and “each selected plane”.  Examiner notes for examination purposes, it has been interpreted differences between distances of the speckle correlation and differences of the distance calculated form the estimated out of plane rotations for each plane, however, clarification is required.  
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Padfield et al. (US 20120277588 A1), hereinafter Padfield in view of Kapoor et al. (US 20170273665 A1), hereinafter Kapoor.
Regarding claims 1 and 5,
Padfield teaches an ultrasound imaging system (at least fig. 1 (100) and corresponding disclosure in at least [0024]) with enhanced ultrasound imaging probe tracking comprising: 
An ultrasound imaging probe (at least fig. 1 (106) and corresponding disclosure in at least [0021]) providing an image data stream of sequential image frames on image planes ([0021] which discloses suitable probe for acquiring 2D images (i.e. an image data stream of sequential image frames on image planes)
An inertial tracking sensor (at least fig. 1 (108) and corresponding disclosure in at least [0022]) rigidly fixed to the ultrasound probe (106) (see at least fig. 1 [0022] which discloses sensor may be externally coupled to imaging probe) and providing an inertial data stream ([0022] which discloses sensor is used to acquire positional data (i.e. an inertial data stream) of the imaging probe) 
A real-time pose estimation unit (at least fig. 1 (114) and corresponding disclosure in at least [0024]) receiving and processing the image data stream and the inertial data stream to estimate an ultrasound probe pose for a successive image frame ([0024] which discloses the position determination module 114 determines a position and/or orientation of the imaging probe based on data received from the sensor as well as image data) by:
Estimating in-plane translations and rotation between an initial image frame (at least fig. 3 (142) and corresponding disclosure in at least [0030]) and the successive image frame (at least fig. 3 (156) and corresponding disclosure in at least [0030]) from the image data stream by registering the successive image frame to the initial frame ([0030] which discloses the coordinates of the first position and the second position (e.g. relative positions or orientations) may be utilized to align the first image data and the second image data. Examiner notes that in aligning the images using their coordinates and relative positions and orientations any translation or rotation including in-plane translations and rotate to achieve such alignment (or registration) would thus be determined)
Estimating out-of-plane distances using speckle decorrelation analysis ([0033] which discloses alignment between 2D image slices is performed utilizing speckle correlation (i.e. decorrelation) between the 2D image slices. Examiner notes that using such a correlation to align would estimate any out-of-plane distances which occur between the two)
Estimating estimated out-of-plane rotations between the initial image frame and the successive image frame from the inertial data stream ([0030] which discloses the coordinates of the first position and second position (e.g. relative positions and orientations) and that the coordinates may include azimuth and elevation (i.e. out-of-plane rotations) Examiner notes such relative positions/orientation would include an out-of-plane rotation between the two images and is determined from the coordinates determined by the inertial data stream) 
Determine an out-of-plane translation between the initial image frame and the successive image frame by iteratively selecting planes with the estimated out-of-plane rotations by varying an out-of-plane offset (at least fig. 5 and corresponding disclosure in at least [0042] which discloses the data shows the root mean square from a center image slice to surrounding slices (i.e. a plurality of selected planes) the x-axis is a distance of a 2D imaging slice from a center 2D image slice. Examiner notes that each translation/distance has a varying out-of-plane offset (i.e. distance) from the other planes. Examiner notes this would include all planes (slices) with the estimated out-of-plane rotations), calculating a distance of a motion of each image for the estimated out-of-plane rotations ([0002] which discloses track the location of the probe as the probe is moved about a subject. Examiner notes that such tracking would include a distance of a motion of each image for the out-of-plane rotations. Examiner additionally notes that fig. 5 depicts a calculated distance and thus a distance of a motion for each image slice) and each selected plane, computing differences between distances determined from the speckle correlation (see at least fig. 5 and corresponding disclosure in at least [0042] which discloses a distance of a 2D imaging slice from a center 2D imaging slice and further illustrates that the method of fig. 5 utilizes the correlations between 2D image slices. Examiner notes that the curve 306 of fig. 5 would compute differences between the distances) and the distance calculated from the estimated out of plane rotation between the initial image frame and the successive image frame and each selected plane ([0041] which discloses data (positional or image data) with the lowest error is determined. Examiner thus notes differences in the data for each of the slices is computed in order to determined which has a lowest error) each selected plane (Examiner notes this distance would occur for all planes including each of the selected planes), and 
Minimizing the root mean square of the differences for all selected planes ([0033] which discloses using the image slice with the lowest error by using the root mean square metric of a distance between 2D image slices and [0041] which discloses the data (positional or imaging data) with the lowest error is determined) 

Padfield fails to explicitly teach dividing the initial image frame and the registered successive image frame into a matrix of sub-planes; 
Estimating out of plane distances for each sub-plane; and computing the differences between the sub-plane distances computed by speckle analysis.
Kapoor, in a similar field of endeavor involving ultrasound imaging, teaches a real-time pose estimation unit (at least fig. 1 (14) and corresponding disclosure in at least [0056]) configure for dividing an initial image frame and a registered successive image frame into a matrix of sub-planes ([0057]-[0058] which discloses given a pair of corresponding patches in two 2D acquisitions and a selection of a number of small patches is used. Examiner thus notes the image is divided into at least a plurality of patches (i.e. sub-planes))
Estimating out-of-plane distances for each sub-plane ([0057] which discloses 1-degree of freedom out-of-plane distance between patches in the two images is determined. [0058] which discloses 1-df motion of each of these patches between consecutive frames is computed)
Computing differences between the sub-plane distances computed by speckle analysis ([0057] which discloses patches whose motion is consistent with the majority of data are retained. Examiner thus notes determining whether motion is consistent or not would include computing differences (or similarities) between the patches and thus their corresponding sub-plane distances (or motion))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Padfield to include dividing the image into a matrix of sub-planes and estimating out-of-plane distances of each sub-plane in order to enhance the image analysis by evaluating smaller portions of the image are evaluated for motion.  
	
	The modified system would perform the method of claim 5 having corresponding steps. 

	Regarding claim 2,
	Padfield, as modified, teaches the elements of claim 1 as previously stated. Padfield further teaches wherein the inertial tracking sensor (108) is an inertial measurement unit (IMU) comprising a three-axis acceleration sensor or a three axis gyroscope sensor ([0022] which discloses the sensor 108 may be a three-axis accelerometer or a three-axis gyroscope) and the inertial data stream comprises linear acceleration data and orientation data ([0030] which discloses acceleration data and orientation data may be measured by the sensor)
	While it would appear that the IMU comprises both an acceleration sensor and the three axis gyroscope sensor in order to provide both acceleration and orientation data, this is not explicitly closed by Padfield. Additionally, it is not clear if the three-axis accelerometer comprises three mutually perpendicular linear acceleration sensors and three mutually perpendicular gyroscope sensors. 
	Nonetheless, Kapoor further teaches wherein an inertial tracking unit (at least fig. 1 (18) and corresponding disclosure in at least [0026]) rigidly fixed to an ultrasound probe (at least fig. 1 (16) and corresponding disclosure in at least [0048]) wherein the inertial tracking unit (18)  is an inertial measurement unit (IMU) ([0026]) comprising three mutually perpendicular acceleration sensors ([0049] which discloses the IMU includes accelerometers for measuring linear motion along three orthogonal axes (thus three accelerometers)) and three mutually perpendicular gyroscope sensors ([0049] which discloses the gyroscopes for measuring rotational motion about three orthogonal axes (thus three gyroscopes)) and providing an inertial data stream comprising linear acceleration data from the acceleration sensors and orientation data form the gyroscopes sensors ([0090] which discloses the measurement from accelerometers and gyroscopes may be decomposed into orientation and position estimates and [0096] which discloses acceleration readings from the IMU)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Padfield to include the IMU of Kapoor in order to accurately measure the position and orientation of the probe in order to perform the pose estimation of Padfield which uses such position and orientation measurements.
	
	Regarding claim 3,
	Padfield further teaches wherein the pose estimation unit (114) is realized in a workstation (see at least fig. 1. Examiner notes the elements within the dotted line are considered a workstation in its broadest reasonable interpretation)

Regarding claim 4,
Padfield further teaches wherein the workstation further comprising an application unit (at least fig. 1 (118) and corresponding disclosure in at least [0026]) applying the estimated ultrasound probe pose to fuse the image data for the pose with an image volume to generate a fused image ([0032] which discloses the position determination module 114 provide positional data (i.e. the estimated ultrasound probe poses) to the imaging module that is used to align reconstructed image and [0033] which discloses the imaging module utilizes the positional data form the sensor as well as the image data (and imaging metrics) to align the 2D image slices (i.e. for each pose) forming the 3D image (i.e. fused image) during the image reconstruction) 
And display the fused image on a display (at least fig.1 (120) and corresponding disclosure in at least [0028] which discloses the reconstructed 3D image may be displayed on the display during the image acquisition)

Regarding claim 6,
Padfield further teaches further comprising the steps of assigning the plane with the minimum root mean square of differences as the final pose estimate ([0042] which discloses the position determination module can determine a more accurate position (i.e. the final pose estimate) based at least using the image slice (i.e. plane) with the lowest error, such as by using the RMS metric)
Applying the final pose to fuse successive images ([0041] which discloses the 3D image is reconstructed based on the true or more accurate location (i.e. final pose estimate) based on the lowest error) for display during an imaging procedure ([0028] which discloses the reconstructed 3D image may be displayed on the display during the image acquisition)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793      

                                                                                                                                                                                                  /JOEL LAMPRECHT/Primary Examiner, Art Unit 3793